—Judgment unanimously reversed on the law without costs, motion granted and petition dismissed. Memorandum: Supreme Court erred in denying the motion of respondent, the City of Niagara Falls, to dismiss the petition on the ground that the proceeding was not timely commenced (see, Matter of Comerford v City of Niagara Falls, 214 AD2d 1055; Matter of Fabrizio v City of Niagara Falls, 214 AD2d 1055; Matter of Westendorf v City of Niagara Falls, 214 AD2d 1056). (Appeal from Judgment of Supreme Court, Niagara County, Koshian, J.—CPLR art 78.) Present— Denman, P. J., Green, Fallon, Doerr and Boehm, JJ.